Title: From United States Senate to George Washington, 9 December 1793
From: United States Senate
To: Washington, George


To the President of the United States.December the 9th 1793.—At twelve o’Clock, agreeably to appointment, the Senate waited on the President at his House and presented the following Address.

Accept, Sir, the thanks of the Senate for your Speech delivered to both Houses of Congress at the opening of the session. Your reelection to the chief magistracy of the United States gives us sincere pleasure. We consider it as an event every way propitious to the happiness of our Country; and your compliance with the call, as a fresh instance of the patriotism which has so repeatedly led you to sacrifice private inclination, to the public good.—In the unanimity which a second time marks this important national act, we trace with particular satisfaction, besides the distinguished tribute paid to the virtues and abilities which it recognizes, another proof of that just discernment, and constancy of sentiments and views, which have hitherto characterized the Citizens of the United States.—
As the European powers with whom the United States have the most extensive relations were involved in war in which we had taken no part; it seemed necessary that the disposition of the nation for peace should be promulgated to the world, as well for the purpose of admonishing our Citizens of the consequences of a contraband trade and of acts hostile to any of the belligerent parties, as to obtain by a declaration of the existing legal state of things, an easier admission of our rights to the immunities of our situation.—we therefore contemplate with pleasure, the proclamation by you issued, and give it our hearty approbation. We deem it a measure well timed, and wise; manifesting a watchful solicitude for the welfare of the nation and calculated to promote it.—The several important matters presented to our consideration will, in the course of the Session, engage all the attention to which they are respectively entitled; and as the public happiness will be the sole guide of our deliberations, we are perfectly assured of receiving your strenuous & most zealous cooperation.—


John Adams,Vice President of the U States,and Presidt. of the Senate.—  